Citation Nr: 0909182	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of left knee injury, and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1975 and from October 1976 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which addressed several 
issues.  A notice of disagreement was filed in December 2004, 
a statement of the case was issued in March 2005, and a 
substantive appeal was received in March 2005.  The veteran 
testified at a hearing before the RO in November 2005 and 
before the Board in December 2007.  

During the course of this appeal, the veteran's claims for 
entitlement to service connection for post-traumatic stress 
disorder, bilateral sensorineural hearing loss, bilateral 
tinnitus, and residuals of fractured fifth metacarpal little 
finger of the right hand status post K-wire stabilization 
were granted.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1999 denied 
service connection for residuals of old left knee injury.

2.  In November 2003, the veteran filed a request to reopen 
his claim of service connection for a left knee disability.  

3.  Additional evidence received since the June 1999 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

4.  The veteran has a chronic left knee disorder which began 
when he injured the knee in service.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection 
for residuals of old left knee injury are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has been received since the 
June 1999 denial, and the claim of entitlement to service 
connection for residuals of left knee injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The residuals of left knee injury were incurred in by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran in January 2004.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In March 2006, the veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations performed in January 1999 and March 2007.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  In addition, the 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

New and Material Evidence

The veteran's claim for service connection for a left knee 
disability was previously considered and denied by the RO.  
In rating decision in June 1999, the RO denied service 
connection for old left knee injury.  At the time of the June 
1999 decision, the veteran's service treatment records, 
private medical records, and a January 1999 VA examination 
were on file.  Service treatment records reflected that the 
veteran suffered a left knee injury during service.  The 
January 1999 VA examination findings revealed no left knee 
disability.  The veteran did not file a substantive appeal 
following the January 1999 rating decision and thus, the RO 
decision is final.  38 U.S.C.A. § 7105.  

In November 2003, the veteran filed a claim to reopen 
entitlement to service connection for left knee disability.  
As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO decision in June 1999.  The Board notes here that the RO 
determined that new and material evidence was received to 
reopen the claim.  However, regardless of the RO's 
determination as to whether new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Evidence received since the June 1999 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, VA outpatient treatment records reflect 
current left knee disability.  The new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records dated in January 1977 reflect that 
the veteran twisted his left knee.  In March 1977, the 
veteran complained of left knee pain.  In May 1977, the 
veteran underwent an arthrogram on the left knee and was 
diagnosed with torn cartilage in the left knee.  In June 
1978, the veteran was assessed with torn medial meniscus in 
the left knee.  A Report of Medical History dated in April 
1980 reflects that the veteran checked the 'no' box for 
"trick" or locked knee.  

Private medical records from Dr. G.L.R. dated in April 1998 
reflect that the veteran was brought to the emergency room 
after he tripped and fell.  The examiner found no effusion at 
the knee.  In August 1998 and October 1998, the veteran 
complained of knee pain.  

The veteran underwent a VA examination in January 1999.  He 
reported that he originally injured his knee when he was 
struck in the knee by a drunken Marine swinging a piece of 
porcelain.  He stated that he sought medical attention and 
had a laceration that did not require stitches.  He claimed 
that he was placed in a brace.  He reported a steroid 
injection 5 days earlier and that the knee was feeling well 
at time of examination.  

Following physical examination, the examiner diagnosed a 
history of old left knee injury.  The examiner noted that the 
steroid injection had seemed to alleviate some of the pain at 
time of examination.  

VA outpatient treatment records dated in July 2005 reflect 
that the veteran underwent an x-ray examination on the left 
knee.  X-ray findings revealed moderate degenerative joint 
disease.  

The veteran underwent another VA examination in March 2007.  
He reported surgery on the left knee while in the service.  
The examiner found no reference in the records to surgery.  

Following physical examination, the examiner diagnosed an old 
left knee injury and posterior horn medial meniscus tear per 
records.  The examiner noted a report of a left knee injury 
in the service, as well as an arthrogram which revealed the 
presence of a posterior horn tear of the medial meniscus.  
The examiner reiterated that, although the veteran reported 
prior surgery on the knee, there was no copy of the operative 
report for review.  As such, the examiner could not resolve 
the issue regarding whether it is as likely as not that the 
left knee disability was related to service without resorting 
to speculation.  

We have carefully considered the veteran's testimony, as well 
as all of the other evidence, and find that the record 
supports the conclusion that his left knee disability began 
with the inservice injury.  The medical evidence clearly 
demonstrates a left knee injury in service and an extant left 
knee disability.  While the March 2007 VA examiner indicated 
that any opinion as to causation would be speculative, we 
find that the continuity of symptomatology related by the 
veteran obviates the need for a conclusive medical opinion.  
This is especially so where, as here, a medical expert has 
been unable to conclusively find that the left knee disorder 
did or did not begin in service.   Accordingly, the Board 
finds that the preponderance of the evidence favors the 
veteran's claim of service connection for residuals of left 
knee injury.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for residuals of left knee injury is 
reopened.  

Service connection for residuals of left knee injury is 
granted.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


